Order entered February 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01367-CV

  FIVE THOUSAND NINE HUNDRED AND SEVEN DOLLARS IN UNITED STATES
                        CURRENCY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06641

                                          ORDER
       We GRANT appellant’s February 3, 2014 motion for extension of time to file amended

brief and ORDER the brief filed as of January 15, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE